t c memo united_states tax_court ruey read petitioner v commissioner of internal revenue respondent docket no filed date ruey read pro_se jeremy d cameron and a gary begun for respondent memorandum findings_of_fact and opinion nega judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and a sec_6662 penalty of dollar_figure for the tax_year specifically respondent determined that petitioner failed to report dollar_figure unless otherwise indicated all section references are to the internal continued of income from stock sales dollar_figure in capital_gains income and dollar_figure in taxable dividend income for petitioner contends that her ex-husband dale bicher committed identity theft and purchased and sold stocks in her name without her knowledge findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in florida when the petition was filed in a handwritten application was submitted to usaa to open a checking account in petitioner’s name petitioner’s signature appeared on the application and she was listed as the sole account_holder mr bicher was listed as petitioner’s agent and he wrote and signed checks on the account on date a brokerage account with optionsxpress inc optionsxpress was opened in petitioner’s name petitioner was listed as the sole account_holder the account application contained her signature and a copy continued revenue code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure respondent also determined an increase in petitioner’s child_tax_credit this is a computational issue and will be resolved by our decision with respect to petitioner’s unreported income of her signed driver’s license that same day petitioner signed an optionsxpress power_of_attorney form authorizing mr bicher to buy and sell stocks on the optionsxpress account on their jointly filed federal_income_tax return petitioner and mr bicher reported a dollar_figure stock sale from the optionsxpress account in date petitioner and mr bicher separated in date the address for the optionsxpress account was changed to a post office box address controlled by petitioner and petitioner’s daughter optionsxpress sent monthly statements to this updated address that reflected account activity such as stock sales and dividends received that same month petitioner changed the address for the usaa checking account to a post office box address solely controlled by her usaa sent monthly statements to this updated address at least one statement reflected a disbursement from optionsxpress on date petitioner timely filed a petition with the court in response to the notice_of_deficiency that respondent issued on date in the petition petitioner alleged that mr bicher fraudulently opened the optionsxpress account and the usaa checking account in her name without her knowledge at trial petitioner claimed that mr bicher traced her signature from her driver’s license onto the optionsxpress application and the power_of_attorney form she testified that when she jointly filed her tax_return she merely signed the return and was not aware of the stock sale from the optionsxpress account in that year she also stated that when she changed the address of the usaa checking account she thought she was changing the address of her usaa car insurance account in the notice_of_deficiency issued to petitioner and mr bicher for the tax_year upon which this case is based respondent among other things calculated petitioner and mr bicher’s deficiency on a joint_return basis petitioner and respondent have now stipulated that petitioner and mr bicher did not file a joint_return for and that petitioner is not entitled to innocent spouse relief for i petitioner’s tax_liability opinion generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer has the burden of proving it incorrect rule a 290_us_111 in cases involving unreported income this court has recognized an exception to this rule where the commissioner introduces no substantive evidence and relies solely on the presumption of correctness 73_tc_394 however this exception is limited and does not apply where as in this case the commissioner has provided a minimal evidentiary foundation 994_f2d_1542 11th cir aff’g tcmemo_1991_636 sec_61 defines gross_income as all income from whatever source derived including gains from dealings in property and dividends see sec_61 gains made through the purchase and sale of stock are taxable_income and gain is generally measured by the difference between the purchase_price and the selling_price sec_1001 295_us_123 tax on the sale of stock is laid upon the person who owns the stock producing the income 42_tc_628 respondent used petitioner’s brokerage account and checking account records to determine that petitioner received dollar_figure of income from stock sales dollar_figure in capital_gains and dollar_figure in taxable dividends for the tax_year petitioner claims she was the victim of identity theft she claims she did not know of the optionsxpress brokerage account in her name or of the usaa checking account used to deposit the proceeds from the stock transactions we do not believe a fraud defense applies in this case petitioner’s optionsxpress account application required her signature and a copy of her signed driver’s license her signature on the power_of_attorney form that authorized mr bicher to buy and sell stocks on the account is consistent with her signature on her driver’s license and on the optionsxpress account application it seems implausible that mr bicher would have traced the miniature version of her signature on her driver’s license to create a larger replica on the account application and the power_of_attorney form as petitioner claims petitioner also reported a stock sale from the optionsxpress account on her jointly filed income_tax return furthermore she received monthly statements from this account to her solely controlled post office box address during the year at issue with nothing more the court finds that she at least had knowledge of the optionsxpress account petitioner’s testimony regarding her knowledge or lack thereof of the usaa checking account also seems suspect petitioner testified that she did not know a usaa checking account was opened in her name she claims that she opened only a usaa car insurance account petitioner’s usaa checking account was opened approximately years ago and the application to open the account was handwritten in order for mr bicher to open the account without petitioner he would have had to both sign his name on the application as her agent and fraudulently sign her name as the account owner this scenario seems dubious at best furthermore the usaa checking account was opened approximately years before petitioner was alerted to any possible fraud on the account we find petitioner’s claim to have recently discovered the existence of the account less likely than that she had known of the account since its inception and belatedly came to be suspicious of mr bicher’s handling of their financial affairs we find that for the year at issue petitioner owned and controlled both the optionsxpress brokerage account used to sell stocks and generate taxable dividends and the usaa checking account where the proceeds were deposited accordingly we sustain respondent’s determination ii sec_6662 penalty sec_6662 and b imposes a accuracy-related_penalty on any portion of an underpayment of federal_income_tax which is attributable to a substantial_understatement_of_income_tax an understatement of income_tax is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 under sec_7491 the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose penalties 116_tc_438 respondent has computed the deficiency and the understatement of income_tax is greater than dollar_figure which is greater than of the tax required to be shown on petitioner’s return for thus respondent’s burden of going forward has been satisfied once the commissioner has met the burden of production the taxpayer must come forward with persuasive evidence that the penalty is inappropriate because for example the taxpayer acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner t c pincite the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all of the pertinent facts and circumstances see sec_1_6664-4 income_tax regs petitioner set forth no specific facts to show that the penalty should not apply for example she did not offer any testimony or other evidence to show that she relied on professional tax_advice see id we accordingly sustain respondent’s imposition of an accuracy-related_penalty for the tax_year to reflect the foregoing and the parties’ stipulation that petitioner and dale b bicher did not file a joint_return for decision will be entered under rule
